Citation Nr: 0018415	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  96-29 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 1942 to 
June 1947. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision, in pertinent 
part, found that the appellant had not submitted new and 
material evidence to reopen his claim for service connection 
for bilateral hearing loss.  It also denied the appellant's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  Thereafter, the appellant filed a 
timely notice of disagreement and substantive appeal of these 
two issues.

In April 1999, the Board issued a decision which concluded 
that new and material evidence had been submitted to reopen 
the appellant's claim of entitlement to service connection 
for bilateral hearing loss.  Consequently, the Board remanded 
this issue for reconsideration by the RO.  The Board's April 
1999 decision also remanded the issue of service connection 
for PTSD to obtain an additional medical examination of the 
appellant and medical opinions.  

Following completion of the requested development, the RO 
issued a rating decision, dated in May 1999, that denied the 
appellant's claim for service connection for bilateral 
hearing loss.  Thereafter, in September 1999, the RO issued a 
supplemental statement of the case that confirmed and 
continued the denial of service connection for PTSD.  The 
Board now proceeds with its review of the appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  A VA audiological examination, dated in November 1995, 
revealed bilateral hearing loss, as defined in 38 C.F.R. 
§ 3.385 (1999).

3.  There is medical evidence of record suggesting a link 
between the veteran's current bilateral hearing loss and his 
inservice medical treatment with Sulfadyazine.

4.  The veteran's current bilateral hearing loss cannot 
reasonably be dissociated from his active duty service.

5.  The veteran did not engage in combat.

6.  The veteran experienced two significant inservice 
stressors; specifically, he underwent an inservice 
tonsillectomy in June 1944 and an inservice appendectomy in 
August 1945.

7.  The evidence of record does not show a current diagnosis 
of PTSD, or other acquired psychiatric disorder, related to 
the veteran's inservice stressors.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in, or aggravated by, 
active military service. 38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303, 3.385 (1999).

2.  PTSD was not incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1137 
(West 1991); 38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "presumptive" basis.  
38 U.S.C.A. §§ 101(16), 1110, 1131, 1153 (West 1991); 38 
C.F.R. §§ 3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.307, 
3.309 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Psychoses and sensorineural hearing loss may be presumed to 
have been incurred during active military service if 
manifested to a degree of 10 percent within the first year 
following active service. 38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]." Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Generally, for a service-connection 
claim to be well grounded a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability. See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Elkins v. West, 12 Vet. App. 209, 213 
(1999) (en banc) (citing Caluza, supra, and Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra), cert. denied sub nom. Epps v. West, 524 U.S. 940, 118 
S. Ct. 2348, 141 L. Ed. 2d 718 (1998) (mem.)).  

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues present by a claim.  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required. Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993). 

Alternatively, either or both of the second and third Caluza 
elements can be satisfied under 38 C.F.R. § 3.303(b) by the 
submission of: (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology. See Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).

The credibility of the evidence presented in support of a 
claim is generally presumed when determining whether it is 
well grounded. See Elkins, 12 Vet. App. at 219 (citing 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995)). 

II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  The veteran served on active 
duty in the United States Army from September 1942 to June 
1947.  A service personnel record noted the veteran's 
occupational specialty as provost sergeant.  A review of his 
service medical records revealed that the veteran underwent a 
tonsillectomy in June 1944 and an appendectomy in August 
1945.  In particular, the service medical records indicate 
that the veteran's tonsillectomy was performed on June 16, 
1944.  No complications regarding this procedure were 
indicated.  A treatment report, dated June 17, 1944, noted 
that the veteran was healing well with no bleeding.  On June 
20, 1944, the veteran was ordered back to duty.  On June 21, 
1944, the veteran sought treatment for a small blood clot.  
Subsequent treatment reports, dated in June 1944, noted that 
his throat was healing well.

The veteran's service medical records also revealed treatment 
for acute catarrhal nasopharyngitis in April 1943 and again 
in March through April 1946, including treatment with 
Sulfadyazine.  The report of the veteran's discharge 
examination, performed in May 1947, noted a normal 
psychiatric status.  The report of this examination also 
noted that the veteran's ears were normal and that his 
hearing was rated at 15/15 in both ears on a whispered voice 
hearing test.

In November 1970, the veteran filed a statement in support of 
claim, VA Form 21-4138, alleging that he developed hearing 
loss "caused by medications the Army  . . . gave me for a 
tonsil operation and treatment therefore between 1943 and 
1945."  The veteran also submitted a medical treatment 
summary report, dated in November 1970, from M. Lewis, M.D.  
In his report, Dr. Lewis noted that the veteran complained of 
"a hearing disability for a number of years."  The report 
also noted a diagnosis of bilateral sensorineural hearing 
loss, averaging 55 decibels in both ears.

In January 1971, a statement was submitted by the veteran's 
spouse.  She indicated that the veteran had noticeable 
hearing loss "as far back as 1947."  She also noted that he 
was treated for this condition in 1950, and that the 
physician at that time recommended that the veteran wear a 
hearing aid.

In February 1971, the veteran submitted a statement 
indicating that he had never been exposed to loud noise.  He 
also reiterated his claim that his current hearing loss was 
related to the medications prescribed to him during his 
active duty service.

In July 1980, the veteran submitted a statement alleging that 
he almost died from complications following his inservice 
tonsillectomy.  Specifically, he claimed that he required a 
large amount of antibiotic shots and medicine to combat his 
hemorrhaging and infection following this procedure.  The 
veteran's letter also noted that in September 1973 he had "75 
percent of his stomach removed because I had 5 ulcers one of 
which had perforated the aorta causing massive hemorrhage."  
Following this procedure, the veteran indicated that he had a 
nervous breakdown at work due to his deafness and the 
resulting inability to communicate effectively.  

In March 1981, a medical opinion letter was submitted by B. 
Fusilier, M.D.  In his letter, Dr. Fusilier indicated that he 
had treated the veteran on and off since 1960.  He stated 
that "[w]hen first seen by me on 11/21/60 he had a history of 
(1) hypertension (2) peptic ulcer disease (3) partial hearing 
loss (since 1947 or so) (4) anxiety state.  Dr. Fusilier's 
opinion letter also stated:

In retrospect, it is the opinion of this 
examiner that this patient at the time of 
"acute tonsillitis" in 1944 or so, or 
even at the time of "T&A under local 
anesthesia" very likely could have 
suffered blockages of his Eustachian 
tubes which led to "Otitis Media" [and] 
then to "8th nerve (auditory nerve) 
damage."  Also of importance at this time 
is the fact that this patient could have 
received high doses of antibiotics which 
in some instances cause "auditory nerve 
damage."  

In April 1981, the veteran submitted four lay statements from 
friends and relatives claiming that the veteran developed 
noticeable hearing loss during his active duty service.  

Medical treatment reports, dated from December 1988, were 
retrieved from the VA medical center in Alexandria, 
Louisiana.  A medical treatment report, dated in January 
1989, noted diagnoses of (1) neck mass, unknown etiology; (2) 
hypertension; (3) deafness; (4) benign prostatic hypertrophy; 
and (5) arteriosclerotic cardiovascular disease.  

In July 1995, a letter was submitted by the veteran's 
daughter, a registered nurse.  In her letter, the veteran's 
daughter indicated that the veteran had attempted suicide on 
Memorial Day in 1985.  She indicated that a nurse had 
informed her that her father's symptoms "very much sounded 
like Post Traumatic Stress Disorder."  She also noted that 
she had performed research on the topic and that her father 
displayed many of the symptoms suggestive of PTSD.  In 
particularly, she mentioned symptoms of exaggerated startle 
response, alcohol abuse, poor self concept, anti-social 
behavior and his attempted suicide.  

The veteran's daughter has also submitted numerous medical 
articles in support of the veteran's claims, including: (1) 
Bessel A. van Kolk, M.D., and Onno van der Hart, Ph.D., 
Pierre Janet and the Breakdown of Adaptation in Psychological 
Trauma, Am. J. Psychiatry 146: 12, December 1989; (2) Sleep 
Disturbance as the Hallmark of Posttraumatic Stress Disorder, 
Am. J. Psychiatry 146: 6, June 1989; (3) L. Kolb, M.D., A 
Neuropsychological Hypothesis Explaining Posttraumatic Stress 
Disorders, Am. J. Psychiatry 144: 8, August 1987; and (4) 
various excerpts from J. Herman, M.D., Trauma and Recovery, 
(date unknown).  Also submitted in support of the veteran's 
claims were excerpts from the Merck Manual on the topics of 
"Differentiation of sensory (cochlear) and neural (8th nerve) 
hearing losses" and "Ototoxic Drugs," as well as, extracts 
from Facts and Comparisons, p 363, which noted sulfonamides 
may cause hearing loss, and from Scientific Foundations of 
Otolaryngology, which noted that salicylates may cause 
hearing loss when taken by mouth.

A hospitalization report, dated in May 1995, indicated that 
the veteran was treated for a self-inflicted gunshot wound to 
the chest.  The discharge report, dated in June 1995 and 
completed by C. Aswell, III, M.D., noted that the veteran "is 
a 73 year old male well-known to myself with history of 
hypertension, diabetes mellitus type II, situational 
depression & chronic alcoholism."  The veteran was eventually 
transferred to the VA hospital with final diagnoses of: (1) 
gunshot wound to the chest; (2) pneumohemothorax; (3) 
pneumomediastinum; (4) subcutaneous emphysema of the chest 
wall; (5) hypertension; (6) diabetes mellitus, type I; (7) 
mild renal insufficiency; (8) severe alcoholism; and (9) 
severe depression.  

In July 1995, a medical opinion letter was submitted by C. 
Aswell, M.D.  In his report, Dr. Aswell noted that he had 
known the veteran since 1949 and had seen him professionally 
through the years.  Dr. Aswell noted that he had reviewed the 
veteran's service medical records, and concluded that "[i]t 
is very likely that [the veteran's] sensori-neural hearing 
loss was caused by the Sulfadyazine he received during his 
military service."  Dr. Aswell's opinion letter also stated:

[The veteran] reports a terrifying 
experience during the war, when a 
tonsillectomy was performed on him under 
local anesthesia while he was sitting on 
a stool.

For years now he has experienced 
recurring episodes of being awakened in 
the night with excruciating pain in his 
throat.  The pain persists for 
approximately twelve hours and then 
subsides as quickly as it came.  He has 
no fever, cough or redness associated 
with the pain.  At these time [the 
veteran] appears very frightened and 
helpless -- afraid to swallow or speak.

He has chronic disturbances of sleep: 
difficulty falling asleep, disturbing 
nightmares and awakening often during the 
night.  

He is easily frustrated, irritable, and 
has an exaggerated startle response.  
This has tended to isolate him from his 
family and peers.  [The veteran's] 
hearing deficit also "disconnected" him 
from others who could have supported him 
socially.

Dr. Aswell then concluded that the veteran is "suffering from 
Post Traumatic Stress Disorder secondary to experiences 
during his years in the armed services."  He also noted that 
the veteran has a major depressive illness, severe.

In September 1995, the veteran submitted a statement noting 
the following inservice stressor:

Tonsillectomy - when the tonsillectomy 
was performed I was sitting on a stool.  
I was given a local anesthetic 
(procaine).  I was terrified.  During the 
surgery I could feel the blood running 
down the back of my throat.  I was afraid 
I would suffocate on my own blood.

He also indicated that he underwent an emergency appendectomy 
during service.  Following this procedure, he indicated that 
he became deathly ill, with infection and high fever.


In October 1995, a VA audio-ear disease examination was 
conducted.  The VA examiner conducting this examination noted 
the following:

I have reviewed the hospital records from 
[the veteran's] treatment during his 
military career.  He was hospitalized for 
appendicitis and tonsillitis and 
athlete's foot.  For my review of the 
records, the antibiotic he received was 
sulfa diazine.  This was an early 
generation sulfa drug.  I reviewed an 
otologic text, Paporella, otolaryngology, 
volume 2, 1980 and also physicians Gen Rx 
1995 for the side effects and ototoxicity 
of sulfadiazine.  Neither volume 
indicates that sulfadiazine is a cause of 
ototoxicity.  Likewise in one 
pharmacology text, the only suggestion is 
that it is possible that it causes 
peripheral neuritis.  However that is not 
necessarily a cause of hearing loss, that 
is not an operative factor.  Otitis media 
does not cause a degeneration of the 
neurosensory portion of the hearing 
system.  Conclusion, I do not believe 
that [the veteran's] hearing loss was 
caused by either sulfa diazine or by his 
surgery.

In November 1995, a VA audiological examination was 
conducted.  The report of this examination noted the 
veteran's history of no chronic infections and no significant 
exposure to noise during his military service.  An 
audiological evaluation performed at that time noted pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
80
105+
100
LEFT
55
70
105+
105+
105+

The report noted a speech recognition ability of 4 in the 
right ear and 8 in the left ear.  It also noted that the 
veteran denied the presence of any tinnitus.  The report 
concluded with a diagnosis of severe to profound 
sensorineural hearing loss, bilaterally.

In October 1995, a VA psychiatric examination was conducted.  
The report of this examination noted the veteran's narrative 
history of an inservice tonsillectomy, resulting in extensive 
bleeding and infection.  It also noted that he had "a scare" 
while working in the stockade when a prisoner was found with 
a gun.  Following his discharge from the service, the veteran 
indicated that he worked in the construction industry 
building houses and buildings.  Thereafter, he managed a 
lumber yard for twenty years.  The report noted the veteran's 
current subjective complaints of nightmares and waking up 
with pain in his throat.  The veteran indicated that his 
nightmares started to occur about twice per year following 
his discharge from the service, but that he had not had one 
in the past two to three years.  The report noted that the 
veteran and his daughter were interviewed pursuant to this 
examination.  The veteran was given the Millon Clinical 
Multi-Axial Inventory - 2 (MCMI-2) and the Mississippi Test 
for Combat Related Stress (MISS).  The report stated:

The MCMI-2 appears to be valid based on 
the validity scale.  However, he had a 
very high score on the desirability scale 
which is usually thought to indicate 
someone who is minimizing their 
difficulties and attempting to look in 
control and without particular problems.  
As such, the test results probably 
reflect an under reporting of current 
difficulties. 

The MCMI-2 indicates dysthymic depression 
as well as somewhat heightened anxiety 
and over concern with bodily health and 
processes.  There was not an elevation on 
major depression although it was somewhat 
higher than the other severe syndrome 
scales.  It should be noted that he had a 
high score on the compulsive personality 
pattern scale.  This would indicate an 
individual who likes to be in control and 
their way of protecting themselves is to 
always do any work they have to in a very 
controlled and complete manner.  This 
would also tend to indicate why the 
desirability scale is high and would note 
that some of his anxiety probably comes 
from fears that he may not measure up.

The Mississippi Scale indicates a combat 
stress score of 90.  This is below the 
general cut off suggested for Vietnam 
combat related PTSD persons.  However, it 
has been noted that, at least in this 
area, World War II vets tend to score 
somewhat lower.  He is answering at least 
some of the items as do other persons 
with PTSD.

The VA examiner further noted:

I believe this patient may well fit the 
description of post traumatic stress 
disorder.  However, he is not giving of 
the symptoms to qualify.  He does not 
note efforts to avoid stimuli associated 
with the trauma and/or a numbing of 
general responsiveness.  He is also 
denying current dreaming or intrusive 
recollections about the event.  What is 
difficult in this evaluation is that his 
daughter's report is that he is probably 
showing more of the symptoms than he 
reports.  However, I have to go mostly 
with his report and his test results at 
this time.  It is probable that he is 
abusing alcohol at this time and this 
plus his tendency to always want to look 
totally in control and together will 
certainly act to minimize his reporting 
of symptoms. 

The report then concluded with diagnoses of: (1) dysthymic 
disorder, chronic with fairly recent suicide attempt; (2) 
rule out alcohol abuse; and (3) some obsessive compulsive 
traits (not a formal diagnosis).  The examiner also noted 
that the veteran was not receiving any counseling or therapy 
at this time.  

In May 1999, the RO sent correspondence to the veteran 
requesting information relating to any treatment received by 
him since his discharge from the service for both hearing 
loss and PTSD.  No response to this request was received.

In August 1999, a second VA psychiatric examination for PTSD 
was conducted.  Pursuant to this examination, the examining 
VA physician noted that he had reviewed the veteran's claims 
file, including his inservice and post service medical 
treatment reports, the October 1995 VA psychiatric 
examination report, and the medical opinion of C. Aswell, 
M.D.  In addressing his stressors, the examination report 
noted that the veteran denied involvement in any combat 
during service and noted that he did not seek any mental 
health treatment during that time.  The report then noted the 
veteran's inservice stressors of a tonsillectomy and an 
appendectomy.  In discussing these stressors, the examiner 
indicated that "we should give the benefit of the doubt to 
the veteran and state that these could well be significant 
stressors."  In discussing the onset of this condition, the 
report noted:

When asked about depressed or anxious 
feelings he varied in his responses.  At 
one point he stated they started when his 
hearing first started to give him trouble 
and at a later time he stated he thought 
it was about 15 years ago.  For the most 
part on this date when asked about 
problems, he talked about his hearing 
difficulties.  I had to ask him 
repeatedly about the situation with the 
surgeries.  While he did state the 
surgeries scared him, he for the most 
part denied having dreams about the 
surgery.  During the last evaluation he 
talked about waking up dreaming that his 
throat hurt and that he could not talk.  
This date he said it has been years since 
he has had one of those dreams.

The veteran reported current subjective complaints of 
nervousness and "states that he gets very frustrated with his 
limited hearing."  In discussing his social abilities, the 
report noted that the veteran "denies social impairment, . . 
. He reports he gets along well with his family and friends."  
A mental status examination revealed, in part:

The veteran was oriented to time, person, 
situation, and place.  He dressed in a 
clean and neat jump suit.  He was aware 
of the current president and governor of 
the state.  Speech was noted to within 
normal limits.  His affect varied from 
laughing and joking at times to at times 
looking rather somber when discussing the 
surgeries.  I found him to be very 
pleasant and personable.  He smiled 
frequently and rapport was well 
developed.  He made good eye contact. 

The report also noted the following analysis:

DSM-IV has several sections of criteria.  
In terms of the first section of 
criteria, he does appear to have what 
would may be called a stressor which 
occurred in the service in terms of the 
surgeries and he does maintain that this 
reaction involved intense fear, horror, 
or helplessness.  The next section has to 
do with reexperiencing the trauma.  He 
reported recurrent distressing dreams in 
the past.  However, on this date he was 
not consistent in stating he had these.  
At one point he told me he has not had 
any dreams about surgeries in the 
service.  When asked to describe bad 
dreams he states the dreams involve 
getting lost, not being able to find his 
vehicle or horse to get back to his work.  
At one point he stated "I do not dream 
about surgery or time in the service."  
He did not discuss recurrent or intrusive 
recollections of the event, thoughts, 
images, or perceptions and did not talk 
about feeling as though the event were in 
progress again. 

Also, there must be a change in 
responsiveness in general.  He does not 
discuss efforts to avoid feelings, 
thoughts, or conversation associated with 
the trauma or to avoid activities, 
places, or people that arouse 
recollections.  He does not remember some 
of the details of the trauma.  He does 
not report decreased interest or 
participation in activities or feelings 
of detachment or estrangement from 
others.  The third area has to do with 
persistent avoidance of stimuli 
associated with trauma and numbing of 
responsiveness in general.  He does not 
discuss having restricted range of affect 
or feelings of detachment or the other 
criteria.  I note that when I saw him in 
1995 his daughter reported more symptoms 
than he did then or now.  However, as per 
VA policy, I have to put more weight on 
his reports of symptoms.

Pursuant to this examination, the VA examiner administered 
the Multi-Phasic Personality Inventory-2 (MMPI-2) and the 
Mississippi Combat Stress Scale (MISS) tests.  The results of 
the MMPI-2 appeared to be invalid due to variability in the 
veteran's answers.  The VA examiner noted the cause of this 
may be poor reading.  He also noted, however, that prior to 
the test, the veteran was asked to read the first several 
items to the examiner and explain them, which he did.  The 
results of the MISS gave a raw score of 65 which was well 
below that thought to show PTSD.  The report noted, however, 
that the veteran took this test in a hurried manner and that 
the veteran's reading ability may be poor.  The report noted 
that the veteran was unable to receive the Millon Clinical 
Multi-Axial Inventory-2 test due to the pending departure of 
the veteran's transportation.  The examiner noted:

A difficulty in evaluating this gentleman 
is he appears to want to show himself in 
good light with no problems.  This makes 
it quite difficult to note symptoms and 
the information needed to make a 
diagnosis.  I should also note that he 
states he has quit drinking but then 
admitted to having a couple of drinks a 
week.  With his diabetes I think this 
still qualifies as alcohol abuse.

The VA examination concluded with diagnosis of (1) dysthymic 
disorder, chronic; (2) anxiety disorder, no otherwise 
specified; and (3) alcohol abuse.

III.  Analysis

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims 
(Court). See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply 
with this requirement, the Board must analyze the credibility 
and probative value of the evidence, account for evidence 
that it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that the Board must rely on independent medical evidence to 
support its findings and must not refute medical evidence in 
the record with its own unsubstantiated medical conclusions), 
overruled on other grounds by Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

In considering the veteran's claim, the Board has the duty to 
assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed.Cir.1997) 
and cases cited therein.  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim 
or is in equal balance, the claim is allowed.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A. Bilateral Hearing Loss

The veteran's claim for service connection for bilateral 
hearing loss is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  The veteran claims that he 
sustained bilateral hearing loss secondary to inservice 
treatment with Sulfadyazine, he has current hearing loss, and 
the veteran has submitted two medical opinions relating his 
current hearing loss to his active duty service.  All 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Impaired hearing is considered a disability for VA purposes 
when:  the auditory threshold in any of the frequencies of 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).

With regard to the veteran's bilateral hearing loss, the 
results of his November 1995 VA audiological examination show 
that he currently meets the requirement for a bilateral 
hearing loss disorder under 38 C.F.R. § 3.385 (1999).  The 
remaining question to be answered, therefore, is whether the 
veteran's current bilateral hearing loss is related to the 
veteran's active duty service.

After a thorough review of the veteran's claims file, the 
Board concludes that there is an approximate balance of the 
positive and negative evidence as to whether the veteran's 
bilateral hearing loss is related to his active duty service.  
The veteran's service medical records reveal that he was 
treated during that time with Sulfadyazine.  In support of 
his claim, the veteran has submitted numerous lay statements, 
from friends and relatives, alleging that he had noticeable 
hearing loss shortly after his discharge from the service.  A 
medical opinion received from B. Fusilier, M.D., dated in 
September 1980, noted that he had treated the veteran since 
November 1960, and that at that time the veteran had a 
history of partial hearing loss since 1947.  Dr. Fusilier's 
letter also noted his opinion that as a consequence of his 
inservice medical treatment the veteran "very likely could 
have suffered blockages of his Eustachian tubes which led to 
'Otitis Media' [and] then to '8th nerve (auditory nerve) 
damage.  Also of importance at this time is the fact that 
this patient could have received high doses of antibiotics 
which in some instances causes 'auditory nerve damage.'"  A 
second medical opinion, submitted by C. Aswell, M.D, dated in 
July 1995, noted that he had know the veteran since 1949 and 
that he had treated him professionally through the years.  
Dr. Aswell then noted that it was his opinion that "[i]t is 
very likely that [the veteran's] sensori-neural hearing loss 
was caused by the Sulfadyazine he received during his 
military service."  In support of this claim, the veteran has 
also submitted extracts from Facts and Comparisons, p 363, 
which noted that sulfonamides may cause hearing loss, and 
from Scientific Foundations of Otolaryngology, which noted 
that salicylates may cause hearing loss when taken by mouth.  
Thus, the veteran has submitted substantial evidence in 
support a grant of service connection for bilateral hearing 
loss.

The Board notes, however, that there is also substantial 
evidence which cuts against the veteran's claim in this 
matter.  The veteran's discharge examination, performed in 
May 1947, noted that his ears were normal and that his 
hearing was rated at 15/15, bilaterally, on a whispered voice 
hearing test.  There was also a significant amount of time, 
33 years, from the veteran's discharge examination and his 
original application for service connection for bilateral 
hearing loss.  Furthermore, the evidence of records show that 
the veteran was employed following his discharge from the 
service in the construction industry and then in a lumber 
yard, both of which were likely to have exposed him to 
significant noise.  Finally, there is the opinion of the VA 
medical examiner, who examined the veteran in October 1995, 
and concluded that the veteran's hearing loss was not caused 
by either Sulfadiazine or his inservice surgeries.  In 
support of his opinion, the VA examiner cited to supporting 
information from both Paporella, Otolaryngology, Volume 2, 
1980 and the Physicians General RX 1995.

As can be seen above, substantial evidence has been received 
on each side of this issue.  When the evidence is in relative 
equipoise as to the merits of the issue, then the benefit of 
the doubt in resolving the issue is to be given to the 
veteran. 38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. at 55.
Extending the benefit of the doubt to the veteran, the Board 
has determined that service connection is warranted for the 
veteran's bilateral hearing loss.

B.  Post-Traumatic Stress Disorder

The appellant contends, in essence, that he is entitled to 
service connection for PTSD.  Specifically, he claims that he 
underwent a tonsillectomy and an appendectomy during his 
active duty service and that these surgical procedures 
resulted in his current PTSD.  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 3.304 (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

While this appeal was pending, the applicable rating criteria 
for service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (to be 
codified at 38 C.F.R. § 3.304(f) (1999)).  The amended 
38 C.F.R. § 3.304(f) states that, if the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's testimony alone may establish the 
occurrence of the claimed inservice stressor.

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor); (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1999).  Under the new regulations, 
service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an inservice stressor, and (3) 
credible supporting evidence that the claimed inservice 
stressor occurred.  See 64 Fed. Reg. 32807-32808 (June 18, 
1999).

i.  Well-Grounded Claim Determination

Initially, the Board must consider whether the veteran's 
claim is well grounded.  In doing so, the credibility of the 
evidence presented in support of a claim is generally 
presumed. See Elkins, 12 Vet. App. at 219 (citing Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995)).

After careful consideration of the evidence of record, the 
Board concludes that the veteran's claim for service 
connection for PTSD is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible. See Clyburn v. West, 12 Vet. App. 296, 
302 (1999), citing Arms v. West, 12 Vet. App. 188, 195 (1999) 
(noting that generally "only the evidence in support of the 
claim is to be considered" in determining whether a claim is 
well grounded), overruled on other grounds by Kessel v. West, 
13 Vet. App. 9, 19 (1999).  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

ii.  Merits Adjudication

Having found the veteran's claim to be well grounded, the 
Board must now consider the veteran's claim on the merits.  
In do so, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden, 125 F.3d 
1477.

At the outset, the Board finds that there is credible 
supporting evidence that the veteran's inservice stressors 
actually occurred and are significant.  Specifically, a 
review of the veteran's service medical records revealed that 
he underwent a tonsillectomy in June 1944 and an appendectomy 
in August 1945.  In addition, the report of the veteran's 
most recent VA psychiatric examination for PTSD, performed in 
August 1999, noted that these stressors should be given the 
benefit of the doubt and considered significant stressors.  
The Board must, therefore, consider whether the veteran 
currently has PTSD related to an inservice stressor.

After thoroughly reviewing the veteran's claim file, the 
Board concludes that the evidence of record does not support 
a finding that the veteran currently has PTSD.  In support of 
his claim, the veteran submitted a medical opinion from C. 
Aswell, M.D., dated July 1995.  In his opinion letter, Dr. 
Aswell concluded that the veteran has PTSD secondary to 
"experiences during his years in the armed services."  The 
opinion letter also diagnosed the veteran with major 
depressive illness, severe.  In support of his opinion, Dr. 
Aswell noted that the veteran had underwent an inservice 
tonsillectomy and that "[f]or years now he has experienced 
recurring episodes of being awakened in the night with 
excruciating pain in his throat."  He also noted that the 
veteran has had multiple suicide attempts in the past, and 
that he "is easily frustrated, irritable, and has an 
exaggerated startle response.  This has tended to isolate him 
from his family and peers."  

The veteran's claim is also supported by an opinion letter 
submitted by his daughter, a registered nurse, in July 1995.  
In her letter, the veteran's daughter indicated that the 
veteran exhibits many of the symptoms suggestive of PTSD, 
including an exaggerated startle response, alcohol abuse, 
poor self concept, anti-social behavior and attempted 
suicide.  

The remaining evidence of record, however, does not support 
the conclusions reached by Dr. Aswell and the veteran's 
daughter.  Although the Board finds the veteran's inservice 
tonsillectomy and appendectomy to be a significant stressors 
for the veteran, the evidence does not reflect that he became 
deathly ill due to complications arising therefrom, as 
claimed by the veteran, or that he developed PTSD due to 
these illnesses and procedures.

The veteran's claim herein rests primarily on his inservice 
tonsillectomy and alleged complications arising therefrom.  
The medical opinion submitted herein by B. Fusilier, M.D., 
dated in September 1980, noted that he began to treat the 
veteran in November 1960.  At that time, the report noted 
that the veteran had a history of "anxiety state."  The 
report contained no references to the veteran's active duty 
service or to any recurring nightmares regarding the 
veteran's inservice tonsillectomy.  

Post service medical treatment records, dated in May 1995, 
noted that the veteran was hospitalized for treatment of a 
self-inflicted gunshot wound to the chest.  The discharge 
report, dated in June 1995 and completed by C. Aswell, III, 
M.D., noted that the veteran "is a 73 year old male well-
known to myself with history of hypertension, diabetes 
mellitus type II, situational depression & chronic 
alcoholism."  The final discharge report, dated in June 1995, 
noted pertinent diagnoses of severe depression and severe 
alcoholism.  There is no reference to PTSD, or recurring 
nightmares, within these records.

The Board also attributes significant probative value to the 
two VA psychiatric examination reports, dated in October 1995 
and in August 1999.  Both of these reports were conducted by 
the same VA physician.  The October 1995 VA psychiatric 
examination noted the veteran's narrative history of 
nightmares and waking up with pain in his throat.  The report 
also noted, however, that he had not had one of these 
nightmares in the past two to three years.  During this 
examination, a Millon Clinical Multi-Axial Inventory -2 
(MCMI-2) test was given to the veteran and produced findings 
suggestive of dysthymic depression as well as somewhat 
heightened anxiety and over concern with bodily health and 
processes.  The examination report also noted that the 
veteran was given a Mississippi Test for Combat Related 
Stress (MISS) which revealed findings "generally below the 
general cut off" for PTSD.  The VA examiner further noted 
that the veteran: (1) failed to note any efforts to avoid 
stimuli associated with the trauma and/or numbing of general 
responsiveness; (2) denied any current dreaming or intrusive 
recollections about the event.  The report then concluded 
with diagnoses of: (1) dysthymic disorder, chronic with 
fairly recent suicide attempt; (2) rule out alcohol abuse; 
and (3) some obsessive compulsive traits (not a formal 
diagnosis). 

Pursuant to the second VA psychiatric examination, performed 
in August 1999, the VA examiner noted that he had reviewed 
the veteran's entire claims file, including the veteran's 
inservice and post service medical treatment reports, his 
October 1995 VA psychiatric examination report, and the 
medical opinion of C. Aswell, M.D.  The examination report 
stated:

When asked about depressed or anxious 
feelings he varied in his responses.  At 
one point he stated they started when his 
hearing first started to give him trouble 
and at a later time he stated he thought 
it was about 15 years ago.  For the most 
part on this date when asked about 
problems, he talked about his hearing 
difficulties.  I had to ask him 
repeatedly about the situation with the 
surgeries.  While he did state the 
surgeries scared him, he for the most 
part denied having dreams about the 
surgery.  During the last evaluation he 
talked about waking up dreaming that his 
throat hurt and that he could not talk.  
This date he said it has been years since 
he has had one of those dreams.

In discussing his social abilities, the report stated that 
"[h]e denies social impairment, . . . He reports he gets 
along well with his family and friends."  The VA examiner 
also noted that "[h]e made good eye contact.  I found him to 
be very pleasant and personable.  He smiled frequently and 
rapport was well developed."
The VA examiner also provided the following in depth 
analysis:

DSM-IV has several sections of criteria.  
In terms of the first section of 
criteria, he does appear to have what 
would may be called a stressor which 
occurred in the service in terms of the 
surgeries and he does maintain that this 
reaction involved intense fear, horror, 
or helplessness.  The next section has to 
do with reexperiencing the trauma.  He 
reported recurrent distressing dreams in 
the past.  However, on this date he was 
not consistent in stating he had these.  
At one point he told me he has not had 
any dreams about surgeries in the 
service.  When asked to describe bad 
dreams he states the dreams involve 
getting lost, not being able to find his 
vehicle or horse to get back to his work.  
At one point he stated "I do not dream 
about surgery or time in the service."  
He did not discuss recurrent or intrusive 
recollections of the event , thoughts, 
images, or perceptions and did not talk 
about feeling as though the event were in 
progress again. 

Also, there must be a change in 
responsiveness in general.  He does not 
discuss efforts to avoid feelings, 
thoughts, or conversation associated with 
trauma or to avoid activities, places, or 
people that arouse recollections.  He 
does not remember some of the details of 
the trauma.  He does not report decreased 
interest or participation in activities 
or feelings of detachment or estrangement 
from others.  The third area has to do 
with persistent avoidance of stimuli 
associated with trauma and numbing of 
responsiveness in general.  He does not 
discuss having restricted range of affect 
or feelings of detachment or the other 
criteria.  I note that when I saw him in 
1995 his daughter reported more symptoms 
than he did then or now.  However, as per 
VA policy, I have to put more weight on 
his reports of symptoms.

During this examination, the VA examiner administered the 
Multi-Phasic Personality Inventory-2 (MMPI-2) and the 
Mississippi Combat Stress Scale (MISS) tests.  The results of 
the veteran's MMPI-2 were found to be invalid due to 
variability in the veteran's answers.  The results of the 
MISS gave a raw score of 65, well below that thought to show 
PTSD.  The examiner noted that the veteran was rushed during 
this portion of his examination.  Nevertheless, based upon 
his review of the veteran's claims file, and his own 
examination of the veteran, the VA examiner concluded with 
diagnosis of (1) dysthymic disorder, chronic; (2) anxiety 
disorder, not otherwise specified; and (3) alcohol abuse.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Its weight may be less if the examiner fails to explain the 
basis for an opinion, or treated the veteran briefly or for 
unrelated conditions.  See Sklar v. Brown, 5 Vet. App. 140 
(1993).  In comparing the various medical opinions submitted 
herein, the Board concludes the VA psychiatric examination 
reports to be most probative.  The scope and depth of 
analysis provided by the two VA psychiatric examination 
reports greatly exceeds that offered herein by the opinion 
letters from Dr. Aswell and the veteran's daughter.  In 
particular, the August 1999 VA examinations provides a 
lengthy discussion and analysis of the veteran's condition 
using the American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH ed. 1994).  The Board 
also notes that the VA examiner performed a complete review 
of the veteran's claims file prior to conducting the August 
1999 examination.

The Board notes that the veteran has submitted numerous 
statements and pleadings in support of his claim; however, 
the veteran's statements alone are not found to be competent 
evidence to establish a diagnosis of PTSD.  While lay 
testimony is competent to establish the occurrence of an 
injury, it is not competent to provide a medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because he is not a physician, or mental health 
professional, the veteran is not competent to make a 
determination he has PTSD.  See Espiritu, 2 Vet. App. at 495; 
Grottveit v. Brown, 5 Vet. App. at 93.  

The Board has also reviewed the multiple medical articles 
submitted herein in support of the veteran's claim.  Although 
some of these medical texts relate to PTSD, and do provide 
support in establishing the plausibility of the veteran's 
claim, the Board does not find adequate evidence therein 
which would warrant the grant of service connection for PTSD 
in this case.  See Sacks v. West, 11 Vet.App. 314 (1998).  
For the Board to apply the general information supplied in 
these materials directly to the veteran in this case would 
require a medical conclusion, which the Board can not 
perform.  See Colvin, 1 Vet. App. at 175 (holding that Board 
must rely on independent medical evidence to support its 
findings and must not refute medical evidence in the record 
with its own unsubstantiated medical conclusions), overruled 
on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

In presenting this case, the veteran's representative argued 
that the veteran should be scheduled for a third VA 
psychiatric examination due to difficulties experienced by 
the veteran in communicating with the VA examiner and in 
completing the various tests (MMPI-2, MCMI-2, and MISS) given 
to him during his August 1999 VA psychiatric examination.  
The Board concludes, however, that such action is unnecessary 
in this matter.  The Board points out that the veteran was 
successfully given both the MCMI-2 and MISS tests during his 
October 1995 VA psychiatric examination.  In addition, the 
veteran was given the MMPI-2 and the MISS (for a second time) 
during his August 1999 examination.  Thus, the veteran has 
been provided an opportunity to complete each of the tests 
referred to by his representative.  More importantly though, 
the VA examiner clearly noted and considered the veteran's 
difficulties in completing his tests and in communicating 
with the examiner.  Based upon his two separate examinations 
of the veteran, and his review of the veteran's entire claims 
file, the VA examiner was able to render a diagnosis in this 
matter.  In this regard, the Board's prior Remand required 
only the studies and tests deemed by the examiner to be 
necessary.

The Board notes that in May 1999, the RO sent correspondence 
to the veteran requesting information relating to any 
treatment received by him since his discharge from the 
service for hearing loss and PTSD.  No response to this 
request was received. See Wood v. Derwinski, 1 Vet. App. 190, 
193 ("[T]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.").

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Because the evidence is not 
evenly balanced, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102 (1999).  Gilbert, 1 Vet. App. at 55.





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is granted, 
subject to the law and regulations governing the payment of 
monetary awards.

Service connection for PTSD is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

